Per Curiam:
The defendant’s motion for a bill' of particulars should have been granted, although it may be that the demand therefor is too broad. It is true that the defendant’s answer'displays a knowledge of certain transactions between itself and the plaintiff. These transactions as recited in the answer do not, however, appear to furnish grounds for an action for conversion such as plaintiff now *933brings. The defendant is, therefore, entitled to a bill of particulars showing upon what transactions the plaintiff claims that defendant has been guilty of conversion. It is a well-recognized function of a bill of particulars to amplify the complaint and define the. issues to be litigated at the trial. The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted. Settle order on notice. Present — Patterson, P. J., Ingraham, McLaughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted. Settle order on notice.